Case 6:21-cv-00002-NKM-RSB Document 38 Filed 07/27/21 Page 1 of 2 Pageid#: 228



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                      Lynchburg Division


    LIBERTY UNIVERSITY, on its own
    behalf
    and on behalf of its students and
    prospective stucicnts,
                                                                 Case No. 6:21-c~~-00002-NKM
                             Ylaintif'f',
    v.

    RALPH NORTHAM, in his official
    capacity as Governor of the
    Commonwealth of Virginia, and PETER
    BLAKE, in his official capacity as Director
    of the State Council of Higher Education
    for Virginia,

                             Defendants.

                                            NOTICE OF DISMISSAL

            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff, Liberty University, on its own behalf

   and on behalf of its students and prospective students, by counsel, dismisses without prejudice its

   Complaint against Defendants, Ralph Northam, in his official capacity as Governor of the

   Commonwealth of Virginia, and Peter Blake, in his official capacity as Director of the State

   Council of Higher Education for Virginia. All parties agree to bear their own attorney's fees and

   costs.

                                                  Respectfully submitted,

                                                  /s/ H. David Gibson
                                                  H. David Gibson (VSB No. 40641)
                                                  GENTRY LOCKE
                                                  10 Franklin Road S.E., Suite 900
                                                  Roanoke, VA 24011
                                                  Telephone: (540) 983-9300
                                                  Fax: (540) 983-9400
                                                  gibson@gentrylocke.com



   15929/7/10002080v1
Case 6:21-cv-00002-NKM-RSB Document 38 Filed 07/27/21 Page 2 of 2 Pageid#: 229




                                                 Ropes &Gray LLP
                                                 Douglas Hallward-Driemeier (pro hac vice)
                                                 Chong S. Park (pro hac vice)
                                                 Mark S. Popofsky (pro hac vice)
                                                 2099 Pennsylvania Ave., NW
                                                 Washington, DC 20006
                                                 Telephone: (202) 508-4600
                                                 Fax: (202) 508-4650
                                                 Douglas.Hallward-Driemeier@ropesgray.com
                                                 Chong. Park@ropesgray. com
                                                 Mark.Popofsky@ropesgray.com

                                                 Counselfor Plaintiff




                                     CERTIFICATE OF SERVICE

            I hereby certify that on the 27`" day of July, 2021 I filed a copy of the foregoing document
    using the Court's ECM/ECF filing system, which will send an electronic notification of the same
    (NEF) to:

   Amy E. Hensley (VSB No. 80470)
   Sandra S. Gregor (VSB No. 47421)
   Assistant Attorney General
   Office of the Attorney General
   202 North 9th Street
   Richmond, Virginia 23219
   'Telephone: (804) 371-2267
   Fax: (804) 371-2087
   ahensley cr oag.state.va.us
   sgregor@oag.state.va.us

   Counsel.for Defendants


                                                  /s/ H. David Gibson




                                                    2

   15929/7/10002080v1
